Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to Applicant’s amendment filed February 14, 2022 in reply to the First Office Action on the Merits mailed October 13, 2021. Claims 1, 7, 12, and 13 have been amended; claims 2-6 and 16-18 have been canceled; and claim 19 has been newly added. Claims 8-11, 14, and 15 have been withdrawn. Claims 1, 7, 12, 13, and 19 are currently under examination.
Withdrawal of Prior Claim Objections
Claim 5 has been canceled; and claim 13 has been satisfactorily amended. Therefore, the objections to these claims presented in the First Office Action on the Merits mailed October 13, 2021 is hereby withdrawn.
Abstract
The abstract of the disclosure is objected to for the following reasons:
1. The abstract should be a concise summary of the key technical aspects of the invention which are new to the art to which the invention pertains. The abstract merely discloses that the actual invention is a liquid fosaprepitant dimeglumine formulation in which the fosaprepitant dimeglumine concentration is “preferably” less than 80 mg/ml, which is certainly not new to the art at all. The abstract fails to inform the reader of the key technical aspects of the invention which are new to the art. 
2. The abstract should not refer to purported merits or speculative applications of the invention, i.e. “stable”. Rather, as already stated above, the abstract should merely describe the 
Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12, which depends from claim 1, stipulates in a wherein clause that “the NaCl solution has a concentration of about 0.9%”, which renders the claim indefinite. The claims never specify what the concentration of 0.9% pertains to. There are at least two possible interpretations. First, claim 1 provides for a vehicle that “comprises” an NaCl solution, and thus the 0.9% concentration would thus refer to the concentration of the NaCl solution in the vehicle. Alternatively, one of ordinary skill in the art would perhaps readily interpret the limitation of claim 12 to refer to the concentration of NaCl itself in the NaCl solution. 
In the former interpretation, it is noted that the NaCl concentration itself is not known in the NaCl solution (which is but one constituent of the vehicle as a whole), and thus the NaCl concentration is most certainly not known in the vehicle as a whole, and the formulation as a whole. In the latter interpretation, the NaCl concentration in the NaCl solution is known, i.e. 0.9%, but the NaCl concentration in the vehicle as a whole, and the formulation as a whole, is unknown. Hence, it is noted that in either case, the NaCl concentration in the vehicle as a whole, and in the formulation as a whole, is not clearly limited, and is effectively unknown. 
Claim 19, which depends from claim 1, stipulates in a wherein clause that “the vehicle comprises NaCl solution only as an excipient”, which renders the claim indefinite for at least the following reasons:
1. First, claim 1 says nothing at all about “an excipient”, and thus there is insufficient antecedent basis for this limitation in the claim. 
2. Like claim 1, claim 19 stipulates that “the vehicle comprises NaCl solution”, but then claim 19 tacks on the phrase “only as an excipient”. One of ordinary skill in the art would not understand how to interpret the metes and bounds of this limitation. One possible interpretation would be “the vehicle comprises NaCl solution only”, which is an awkward attempt at stipulating “the vehicle consists of an NaCl solution”. Alternatively, the claim could be interpreted as the NaCl solution is present “only as an excipient”, i.e. rather than as an active agent. In this latter interpretation, the claim is merely disclosing Applicant’s intended purpose for including the NaCl solution element as part of the vehicle as a whole. 
3. It is further noted that claim 1 is directed to a liquid formulation, and thus one of ordinary skill in the art would understand the “vehicle” to be a liquid. For either interpretation of claim 19, i.e. “the vehicle comprises an NaCl solution”, or “the vehicle consists of an NaCl solution”, the NaCl solution, and the vehicle as a whole, is certainly not limited to NaCl only and nothing else. An “NaCl solution” is only limited so far as it contains NaCl and is a solution, but otherwise is open to the further inclusion of unrecited constituents in the NaCl solution other than NaCl.
Claim Rejections - 35 USC § 102(a)(1) and 102(a)(2) (I and II)

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

I. Claims 1, 7, 13, and 19 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Chandrashekhar et al. (U.S. Patent Application Pub. No. 2018/0235973).
Applicant’s elected subject matter is directed to a solution comprising 20-60 mg/ml fosaprepitant dimeglumine and NaCl, wherein the pH is 7-11.5. 
Chandrashekhar et al. disclose a solution comprising 49 mg/ml fosaprepitant dimeglumine and NaCl, wherein the pH is 10 (see e.g. example 9).
Further, Chandrashekhar et al. disclose that their fosaprepitant dimeglumine formulation is storage stable at 2-8C and at 25C (i.e. room temperature) for (at least) a period of 3 months (i.e. about 90 days) with no significant increase in impurities, including aprepitant (paragraphs 0046, 0047; Table II; claim 13). 
et al. anticipate the subject matter of claims 1, 7, 13, and 19. 
II. Claims 1, 7, 12, 13, and 19 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Malhotra et al. (U.S. Patent Application Pub. No. 2017/0119800).
Applicant’s elected subject matter is directed to a solution comprising 20-60 mg/ml fosaprepitant dimeglumine and 0.9% NaCl, wherein the pH is 7-11.5. 
Malhotra et al. disclose a solution comprising e.g. about 49 mg/ml fosaprepitant dimeglumine, and a vehicle, e.g. isotonic NaCl (i.e. normal saline, i.e. 0.9% NaCl), wherein the pH is e.g. 7.2, or preferably 7-9 (see abstract; paragraphs 0008, 0021, 0024, 0027, 0041, 0045; examples 1-5). 
Further, Malhotra et al. disclose that their fosaprepitant dimeglumine formulation is storage stable at 2-8C, or 0-60C, for (at least) a period of 6 months with no significant increase in impurities, including aprepitant (pargraphs 0021, 0071; Figure 1). 
Therefore, Malhotra et al. anticipate the instantly claimed subject matter. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 7, 12, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Malhotra et al. (U.S. Patent Application Pub. No. 2017/0119800).
Applicant Claims
Applicant’s elected subject matter is directed to a solution comprising 20-60 mg/ml fosaprepitant dimeglumine and 0.9% NaCl, wherein the pH is 7-11.5. 
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Malhotra et al. disclose a solution comprising e.g. about 49 mg/ml fosaprepitant dimeglumine, and a vehicle, e.g. isotonic NaCl (i.e. normal saline, i.e. 0.9% NaCl), wherein the pH is e.g. 7.2, or preferably 7-9 (see abstract; paragraphs 0008, 0021, 0024, 0027, 0041, 0045; examples 1-5). 
Further, Malhotra et al. disclose that their fosaprepitant dimeglumine formulation is storage stable at 2-8C, or 0-60C, for (at least) a period of 6 months with no significant increase in impurities, including aprepitant (pargraphs 0021, 0071; Figure 1).
Ascertainment of the Difference Between the Scope of the Prior Art and the Claims (MPEP §2141.02)
Malhotra et al. do not specifically disclose one single example in which NaCl is the vehicle. However, the Malhotra et al. disclosure is sufficient to render the claimed subject matter prima facie obvious within the meaning of 35 USC 103. 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious for one of ordinary skill in the art at the time the present application was filed to employ the teachings of Malhotra et al., outlined supra, to devise Applicant’s presently claimed formulation. 
Malhotra et al. disclose a solution comprising e.g. about 49 mg/ml fosaprepitant dimeglumine, and a vehicle, wherein the pH is e.g. 7.2, or preferably 7-9, wherein the solution is for injection that is stable upon storage over prolonged periods of time (see abstract; paragraphs 0008, 0021, 0024, 0027, 0041, 0045; examples 1-5; Figure 1). Since Malhotra et al. explicitly 
In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments
Applicant's arguments filed February 14, 2022 have been fully considered but they are not persuasive.
i) Applicant contends that “there is nothing in the application Chandrashekhar that could motivate a person skilled in the art to use only a vehicle as excipient” and that “it would not have been obvious to use a single excipient along with a pH adjusting agent…in the light of Malhortra”. 
The Examiner, however, would like to point out that its unclear what Applicant is even trying to argue. The instant claims are certainly not limited to a single excipient. Even assuming dependent claim 19 is actually limited to fosaprepitant dimeglumine in a NaCl solution, an “NaCl solution” is not simply NaCl only. 
For the foregoing reasons, the prior art rejections are hereby maintained.
Conclusion
No claims are allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Inquires
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BROWE whose telephone number is (571)270-1320. The examiner can normally be reached Monday - Friday, 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID BROWE/Primary Examiner, Art Unit 1617